Exhibit 10.3

2012 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

Purpose

   A Covered Officer’s agreement to this Recapture and Forfeiture Agreement
(“2012 Recapture Agreement” or “Agreement”) is a condition of their
participation in either the 2012 Executive Management Compensation Program for
Virginia-Based Covered Officers or the 2012 Executive Management Compensation
Program for Non-Virginia-Based Covered Officers (together the “2012 EMCP”).     
       This Agreement sets forth terms and conditions pursuant to which the
Covered Officer’s compensation under the 2012 EMCP may be recaptured and/or
forfeited. Effective Date    This Agreement applies to Deferred Salary (as
defined in the 2012 EMCP) earned, paid or to be paid pursuant to the terms of
the 2012 EMCP and any determination of a Forfeiture Event (as defined herein)
that occurs on or after January 1, 2012.             This Agreement does not
apply to any Deferred Base Salary or Target Incentive Opportunity paid or
outstanding pursuant to the terms of the Executive Management Compensation
Program prior to January 1, 2012. Forfeiture Events and Compensation Subject to
Recapture or Forfeiture    After providing the requisite Notice, the Freddie Mac
Board of Directors, in the good faith exercise of its sole discretion,
determines that any of the following events (each a “Forfeiture Event”) have
occurred:               1.    Forfeiture Event: The Covered Officer has earned
or obtained the legally binding right to a payment of Deferred Salary based on
materially inaccurate financial statements (including without limitation,
statements of earnings, revenues, or gains) or any other materially inaccurate
performance measure.            Compensation Subject to Recapture and/or
Forfeiture: Any Deferred Salary in excess of the amounts that the Board
determines would likely have been otherwise earned by the Covered Officer using
accurate measures during the two years prior to the Forfeiture Event.        
      2.    Forfeiture Events:                (i) The Covered Officer’s
employment with Freddie Mac is terminated because the Covered Officer is either
convicted of, or pleads guilty or nolo contendere to, a felony;               
(ii) Subsequent to termination of employment:                      a.    the
Covered Officer is convicted of, or pleads guilty or nolo contendere to, a
felony, based on conduct occurring prior to termination; and,               
      b.    within one year of such conviction or plea, the Board determines in
good faith that such conduct is materially harmful to the business or reputation
of Freddie Mac.                  (iii) The Covered Officer’s employment is
terminated because, or within two years of the Covered Officer’s termination of
employment, the Board determines in good faith that, the Covered Officer engaged
in any willful misconduct in the performance of his or her duties with Freddie
Mac that is materially harmful to the business or reputation of

 

 

Page 1 of 4



--------------------------------------------------------------------------------

2012 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

          Freddie Mac (for such purposes, “willful” shall mean any act or
omission by the Covered Officer that was done in bad faith or in the absence of
a reasonable belief that the same was in the best interests of Freddie Mac).  
                Compensation Subject to Recapture and/of Forfeiture: Any
Deferred Salary earned by the Covered Officer during the two years prior to the
date that the Covered Officer is terminated, any Deferred Salary that is
scheduled to be paid to the Covered Officer within two years after termination
of employment and any other cash payment made or to be made to the Covered
Officer as consideration for any release of claims agreement between the Covered
Officer and Freddie Mac.                      3.    Forfeiture Event: The
Covered Officer’s employment with Freddie Mac is terminated because, in carrying
out his or her duties, the Covered Officer engages in conduct that constitutes
gross neglect or gross misconduct that is materially harmful to Freddie Mac, or
within two years after the Covered Officer’s termination of employment the Board
determines in good faith that the Covered Officer, prior to his or her
termination of employment, engaged in conduct that constitutes gross neglect or
gross misconduct and that such actions resulted in material harm to Freddie Mac.
                  Compensation Subject to Recapture and/or Forfeiture: Any
Deferred Salary paid to the Covered Officer at the time of termination or
subsequent to the date of termination, including any cash payment made to the
Covered Officer as consideration for any release of claims agreement between the
Covered Officer and Freddie Mac.                      4.    Forfeiture Event:
The Covered Officer has violated a post-termination non-competition covenant set
forth in the Restrictive Covenant and Confidentiality Agreement between the
Covered Officer and Freddie Mac in effect when a payment of Deferred Salary is
scheduled to be made.                   Compensation Subject to Recapture and/or
Forfeiture: 50% of the Deferred Salary paid to the Covered Officer during the
twelve months immediately preceding the violation and 100% of all Deferred
Salary unpaid at the time of such violation.                The recapture of
compensation constitutes a forfeiture of such compensation and the Covered
Officer’s immediate repayment of the same to Freddie Mac shall occur
notwithstanding the terms of any applicable plan, agreement or award to the
contrary. Dollar Amount to be Recaptured and/or Forfeited    After providing the
requisite Notice, the Board of Directors in the good faith exercise of its sole
discretion shall determine the appropriate dollar amount of compensation to be
recaptured from and/or forfeited by the Covered Officer, if any, which is
intended to be the gross amount of compensation in excess of what Freddie Mac
would have paid the Covered Officer had Freddie Mac taken the Forfeiture Event
into consideration at the time such compensation decision was made.            
Neither the Covered Officer’s Base Salary nor the Covered Officer’s assets
acquired either prior to employment by Freddie Mac or directly from sources

 

 

Page 2 of 4



--------------------------------------------------------------------------------

2012 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

     other than Freddie Mac shall be subject to recapture or forfeiture pursuant
to the terms of this Agreement. Notice Requirements    A determination as to the
occurrence of a Forfeiture Event and the dollar amount of compensation, if any,
to be recaptured and/or forfeited pursuant to this Agreement shall be made only
after first providing to the Covered Officer:                   (i)   
reasonable advance notice setting forth Freddie Mac’s intention to make such a
determination;                   (ii)    where remedial action is appropriate
and feasible, a reasonable opportunity for the Covered Officer to take such
action;                   (iii)    an opportunity for the Covered Officer,
together with his or her counsel, to be heard before the Board; and            
      (iv)    a copy of a resolution duly adopted by a majority of the entire
Board at a meeting of the Board called and held for such purpose, making the
requisite determination. Reservation of Rights    Nothing in this Recapture
Agreement is intended or shall be construed to abrogate the “at will” employment
relationship between the Covered Officer and Freddie Mac, and both the Covered
Officer and Freddie Mac retain the right to terminate the employment
relationship at any time for any lawful reason with or without notice.         
   Any dispute between the Covered Officer and Freddie Mac concerning the
occurrence of a Forfeiture Event or the dollar amount of compensation subject to
recapture and/or forfeiture shall be determined exclusively in accordance with
the substantive law of the state in which the Covered Officer’s primary place of
employment with Freddie Mac is located, excluding the provisions of the laws of
such state concerning choice-of-law that would result in the application of the
laws of any state other than such state being applied. The Covered Officer
agrees that the federal courts with jurisdiction for the state in which his or
her primary place of employment is located shall be the venue for and have
exclusive jurisdiction over any such dispute.             The terms and
conditions of this 2012 Recapture Agreement are not intended to negate and do
not supersede the provisions of any applicable law, regulation or regulatory
guidance, including the authority of the Federal Housing Finance Agency (or any
federal agency acting as Freddie Mac’s regulator or Conservator), pertaining to
the payment or non-payment of any form of compensation paid or to be paid to the
Covered Officer. The Federal Housing Finance Agency retains its authority to
modify or terminate any of Freddie Mac’s compensation plans or programs
(including the 2012 EMCP), and with respect to any compensation paid or to be
paid to you during or after your employment pursuant to the 2012 EMCP, to
withhold, escrow or prohibit such compensation, without giving rise to liability
on the part of Freddie Mac.

 

 

Page 3 of 4



--------------------------------------------------------------------------------

2012 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM

Recapture and Forfeiture Agreement

 

Your Review of This Agreement    During your review of and prior to your
agreement to this 2012 Recapture Agreement, Freddie Mac expects that you have
had the opportunity to consult and receive assistance from appropriate advisors,
including legal, tax, and financial advisors.

By signing below, I acknowledge that I understand and voluntarily agree to the
terms of this 2012 Recapture Agreement.

 

            

Signature

      Date                       

Printed Name

                            

Officer Title

        

 

 

 

Page 4 of 4